Field, J.
The' first award reported to the Superior Court was recommitted for a specific purpose. Upon recommitment, two of the arbitrators signed a new award, and returned it into court, but the third arbitrator, “ being absent from his home, did not receive the notice of the meeting of the arbitrators until after the award was returned to the court, was not present at said meeting of said arbitrators, or any other meeting of the arbitrators, after the filing of the first award.” It thus appears that the last award, which was the only award before the Superior Court when it passed the order appealed from, was not the result of deliberation by all the arbitrators, and that one of the arbitrators had no opportunity to consider it. Although the submission provides that the award of the majority shall be final, yet all must meet in consultation upon the decision, unless, indeed, one refuses after notice to attend, because if the absent arbitrator had been present “ he might have drawn his brethren to a different opinion.” Carpenter v. Wood, 1 Met. 409. See Short v. Pratt, 6 Mass. 496. See also Blodgett v. Prince, 109 Mass. 44; Campbell v. Upton, 113 Mass. 67; Cumberland v. North Yarmouth, 4 Greenl. 459; Crofoot v. Allen, 2 Wend. 494; Morse on Arbitration and Award, 151, 152.
Without considering the other objections, the order rejecting the award must be Affirmed.